NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3036-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SCOTT DIROMA,

     Defendant-Appellant.
_____________________________

                    Submitted January 7, 2020 – Decided January 28, 2020

                    Before Judges Yannotti and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Docket No. 19-13.

                    Scott DiRoma, appellant pro se.

                    Michael H. Robertson, Somerset County Prosecutor,
                    attorney for respondent (Lauren R. Casale, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM

          Defendant Scott DiRoma appeals from a January 31, 2019 Law Division

order, which found defendant guilty of violating N.J.S.A. 39:3-33 because he
operated his motorcycle with a license plate that was mounted upside down. We

affirm.

      On June 22, 2018, defendant was operating his motorcycle on Mount

Bethel Road in Warren Township when he was pulled over by a police officer.

The officer stopped defendant's motorcycle because his license plate was

mounted upside down. When questioned by the police officer why the license

plate was upside down defendant responded, "he thought it was cool," and "[h]e

wanted to be different."

      As a result, defendant was issued a citation for violating N.J.S.A. 39:3 -

33, which provides in pertinent part that the owner of a vehicle, including a

motorcycle, must display on the vehicle an identification mark or marks

furnished by the Division of Motor Vehicles, which "shall be kept clear and

distinct and free from grease, dust or other blurring matter, so as to be plainly

visible at all times of the day and night."

      On de novo review, the Law Division judge found that an upside down

license plate is not "clear and distinct" because it frustrates the ability of a law

enforcement officer to identify the characters quickly and may cause confusion.

The judge also found that in enacting N.J.S.A. 39:3-33, the Legislature did not

intend to permit owners of motor vehicles to mount their plates upside down.


                                                                            A-3036-18T3
                                         2
Because defendant's license plate was upside down, the judge found him guilty

of N.J.S.A. 39:3-33 and imposed the municipal court's sentence of a $106 fine

and $33 in court costs.

      On appeal, defendant argues that the court, as did the police officer,

misconstrued N.J.S.A. 39:3-33 because the statute does not prohibit an upside

down license plate on a motorcycle because the Legislature drew a distinction

between motorcycle and automobile license plates. Defendant also contends the

statute is unconstitutionally vague as applied to him because the statute does not

provide sufficient clarity as to the prohibited conduct. We disagree.

      Our standard of review is limited following a trial de novo in the Law

Division conducted on the record and developed in the municipal court. State

v. Clarksburg Inn, 375 N.J. Super. 624, 639 (App. Div. 2005). In such an appeal,

we "consider only the action of the Law Division and not that of the municipal

court." State v. Oliveri, 336 N.J. Super. 244, 251 (App. Div. 2001). We focus

our review on "whether there is 'sufficient credible evidence . . . in the record'

to support the trial court's findings." State v. Robertson, 228 N.J. 138, 148

(2017) (alteration in original) (quoting State v. Johnson, 42 N.J. 146, 162

(1964)). On a legal determination, in contrast, our review is plenary. State v.

Kuropchak, 221 N.J. 368, 383 (2015).


                                                                          A-3036-18T3
                                        3
      Nevertheless, we will reverse only after being "thoroughly satisfied that

the finding is clearly a mistaken one and so plainly unwarranted that the interests

of justice demand intervention and correction . . . ." Johnson, 42 N.J. at 162

(internal citations omitted). "We do not weigh the evidence, assess the

credibility of witnesses, or make conclusions about the evidence." State v.

Barone, 147 N.J. 599, 615 (1997). Because neither the appellate court nor the

Law Division judge is in a good position to judge credibility, the municipal

court's credibility findings are given deference. State v. Locurto, 157 N.J. 463,

470-71 (1999).

      The rule of deference is more compelling where, as here, both judges made

concurrent findings. Id. at 474. "Under the two-court rule, appellate courts

ordinarily should not undertake to alter concurrent findings of facts and

credibility determinations made by two lower courts absent a very obvious and

exceptional showing of error." Ibid. (citation omitted). Therefore, appellate

review of the factual and credibility findings of the municipal court and the Law

Division "is exceedingly narrow." State v. Reece, 222 N.J. 154, 167 (2015)

(quoting Id. at 470).

      The statute, which identifies various violations relating to the display of

identification marks, reads in pertinent part:


                                                                           A-3036-18T3
                                        4
             The owner of an automobile which is driven on the
             public highways of this State shall display not less than
             [twelve] inches nor more than [forty-eight] inches from
             the ground in a horizontal position, and in such a way
             as not to swing, an identification mark or marks to be
             furnished by the division; provided, that if two marks
             are issued they shall be displayed on the front and rear
             of the vehicle; and provided, further, that if only one
             mark is issued it shall be displayed on the rear of the
             vehicle; and provided, further, that the rear
             identification mark may be displayed more than [forty-
             eight] inches from the ground on tank trucks, trailers
             and other commercial vehicles carrying inflammable
             liquids and on sanitation vehicles which are used to
             collect, transport and dispose of garbage, solid wastes
             and refuse.      Motorcycles shall also display an
             identification mark or marks; provided, that if two
             marks are issued they shall be displayed in the front and
             rear of the motorcycle; and provided, further, that if
             only one mark is issued it shall be displayed on the rear
             of the motorcycle.

                   ....

             All identification marks shall be kept clear and distinct
             and free from grease, dust or other blurring matter, so
             as to be plainly visible at all times of the day and night.

             [N.J.S.A. 39:3-33 (emphasis added).]

      Contrary to defendant's argument, he was not found in violation of the

provision of the statute regarding horizontal placement of his license plate.

Rather, he was found guilty of failing to comply with the requirement that the

plate be clear and distinct.


                                                                           A-3036-18T3
                                         5
      We disagree with defendant's constricted construction of N.J.S.A. 39:3 -

33 as only applying to automobiles and that motorcycles are "exempt" from the

horizontal plate orientation requirement. By its plain and unambiguous terms,

N.J.S.A. 39:3-33 applies to identification marks on automobiles and

motorcycles. Furthermore, the statute requires a license plate to be "clear and

distinct" so as to be "plainly visible at all times of the day and night." Ibid. The

upside down mounting of a license plate causes the reader to view characters in

reverse order, which would lead to confusion, doubt, and mistake. Moreover,

an upside down license plate clearly impedes law enforcement's ability to

perform its duties.

      Defendant has referred to nothing in the plain language of the statute or

its legislative history to warrant a more restrictive meaning. Indeed, the Law

Division judge correctly found that "the Legislature did not intend for drivers to

mount their license plates upside down because it would impact [l]aw

[e]nforcement's ability to protect the public on New Jersey's roads and

highways." We agree.

      Defendant's remaining arguments—to the extent we have not addressed

them—lack sufficient merit to warrant any further discussion in a written

opinion. R. 2:11-3(e).


                                                                            A-3036-18T3
                                         6
      We conclude that defendant's motorcycle was being operated in violation

of N.J.S.A. 39:3-33, and accordingly, we affirm.




                                                                      A-3036-18T3
                                      7